DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 

(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 5, 8, 9, 13-16, 18-22, 25-27 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Donhowe (US 20140200407 A1)
Regarding claim 1, Donhowe teaches A method of controlling roll for a device in a computer-assisted medical system, the method comprising: ([0002] method and system for automatically maintaining an operator selected roll orientation at a distal tip of a robotic endoscope while controlling operator commanded movement of the robotic endoscope tip.)
accessing values for a device frame that corresponds to an orientation of the device, the device frame including a device yaw axis, a device pitch axis, and a device roll axis; ([0029] A distal tip reference frame 200 is defined at the distal tip 112 by a depth axis ZTIP, a horizontal axis XTIP and a vertical axis YTIP)
specifying a reference frame from the accessed values of the device frame at a reference- specifying time, the reference frame corresponding to a reference orientation for the device, and ([0032] the setpoint processor 132 defines the reference vector YSP indicating the setpoint so that it points in the same direction as the YTIP axis of the tip's camera view at the time of such operator selection input.)
the reference frame including a reference yaw axis, a reference pitch axis, and a reference roll axis; ([0035] the distal tip 112 relative to a fixed Cartesian X, Y, Z reference frame (e.g., fixed frame 800 of FIG. 8))
accessing values for a pitch-yaw combination that includes at least one rotation about the device yaw axis and at least one rotation about the device pitch axis; and ([0027] The bend actuators 232 actuate bending segments 201-203 of the robotic endoscope 110 so they are each bendable in respective pitch rotations (as illustrated by the dotted line, two-headed arcs α1-α3) and yaw rotations (as illustrated by the dotted line, two-headed arcs (β1-β3).)
controlling the device from an initial device state by implementing the pitch-yaw combination with a roll-control operation for controlling a roll-angle offset about the device roll axis, the roll-angle offset characterizing an angular difference about the device roll axis between the device frame and a roll-axis-alignment rotation of the reference frame, and the roll-axis-alignment rotation corresponding to a rotation about a combination of the reference yaw axis and the reference pitch axis to align the reference roll axis with the device roll axis.  ([0039] As the distal tip 112 moves and orients in various directions, its distal tip reference frame 200, which has orthogonal axes XTIP, YTIP and ZTIP as defined in reference to FIG. 2, moves accordingly. For example, as shown in FIG. 8, a reference vector YSP is shown as being established by the operator when the tip 112 was previously at a tip reference frame position and orientation indicated as 200′ in a fixed reference frame 800. Subsequent movement of the tip 112 resulted in the tip reference frame position and orientation moving as indicated by tip reference frame 200 in the fixed reference frame 800. In 902, the reference vector YSP is then projected onto a plane including the YTIP axis and the ZTIP axis of the tip reference frame, such as shown in FIG. 10, The tip reference frame 200 may be provided in this case from a prior process cycle commanded state of the tip 112 (such as the immediately prior process period as shown in FIG. 5) or it may be provided from information received from the forward kinematics processor 136 that indicates a sensed state of the tip 112. In 903, the roll angle adjustment (ΔφTIPA) is then determined as the angle between the reference vector YSP and its projection Y′SP on the YTIP-ZTIP plane, as also shown in FIG. 10.)
Regarding claim 5, Donhowe teaches wherein controlling the roll-angle offset includes: rotating the device about the device roll axis to maintain a specified roll-angle offset; or ([0039] As the distal tip 112 moves and orients in various directions, its distal tip reference frame 200, which has orthogonal axes XTIP, YTIP and ZTIP as defined in reference to FIG. 2, moves accordingly. For example, as shown in FIG. 8, a reference vector YSP is shown as being established by the operator when the tip 112 was previously at a tip reference frame position and orientation indicated as 200′ in a fixed reference frame 800. Subsequent movement of the tip 112 resulted in the tip reference frame position and orientation moving as indicated by tip reference frame 200 in the fixed reference frame 800. In 902, the reference vector YSP is then projected onto a plane including the YTIP axis and the ZTIP axis of the tip reference frame, such as shown in FIG. 10, The tip reference frame 200 may be provided in this case from a prior process cycle commanded state of the tip 112 (such as the immediately prior process period as shown in FIG. 5) or it may be provided from information received from the forward kinematics processor 136 that indicates a sensed state of the tip 112. In 903, the roll angle adjustment (ΔφTIPA) is then determined as the angle between the reference vector YSP and its projection Y′SP on the YTIP-ZTIP plane, as also shown in FIG. 10.)
rotating the device about the device roll axis by an amount corresponding to a difference between a measured roll-angle offset at a given time and a specified roll-angle offset; or 2Application No. 15/766,780Docket No.: 9840/017002; ISRG06271US ([0041] In 705, since the roll angular adjustment has been determined to be less than the threshold value, then the method modifies the current commanded roll velocity (φTIPC) to zero and in 706, it modifies, if necessary, the current commanded roll position, i.e., φTIPC (t), to its immediately prior process cycle commanded roll position, i.e., φTIPC (t−1), so that the current roll orientation at the distal tip 112 would be maintained.)
rotating the device about the device roll axis by an amount based on a comparison between a measured roll-angle offset at a given time and a specified roll-angle offset.  ([0042] in 707, when the roll angular adjustment has been determined to be equal to or more than the threshold value, then the method modifies the current commanded roll angular velocity (φTIPC) to a value that is either a function of the roll angular adjustment or to a constant value, depending upon the selected embodiment of the present invention, and in 708, it modifies the current commanded roll position, i.e., φTIPC (t), so as to be consistent with the modified current commanded roll velocity (φTIPC))
Regarding claim 8, Donhowe teaches wherein: 
a difference between the device frame and the reference frame includes a yaw-angle offset relative to the reference yaw axis and a pitch-angle offset relative to the reference pitch axis; and ([0030] in FIG. 3, when the distal tip 112 is bent in one direction 301 or another direction 302, its horizontal orientation 300 (as defined by the XTIP-ZTIP plane) may change with respect to its surroundings. As previously explained, such changes in horizontal orientation relative to the surroundings may disorient the operator as the operator views the area from images that are captured by the distal tip camera and displayed on the display screen 160.)
the roll-axis-alignment rotation corresponds to a rotation for the yaw-angle offset about the reference yaw axis, a rotation for the pitch-angle offset about the reference pitch axis, and no rotation about the reference roll axis.  ([0030]  To prevent such disorientation, ideally, as shown in FIG. 4, when the distal tip 112 is bent in any direction, its horizontal orientation 300 remains the same with respect to its surroundings)
Regarding claim 9, Donhowe teaches further comprising: 
specifying a remote center of motion (RCM) at a given location of the device, the RCM corresponding to an origin of the device frame; and (Fig. 8 element 112)
maintaining the RCM at a given location in the reference frame while implementing the pitch- yaw combination with the roll-control operation.  (Fig. 8 element 112 and 112’)
Regarding claim 13, Donhowe teaches wherein the reference frame is a first reference frame that corresponds to a first position and orientation for the device, and the method further comprises: ([0035] the distal tip 112 relative to a fixed Cartesian X, Y, Z reference frame (e.g., fixed frame 800 of FIG. 8))
disengaging the control of the roll-angle offset with respect to the first reference frame at a first time; ([0029] A distal tip reference frame 200 is defined at the distal tip 112 by a depth axis ZTIP, a horizontal axis XTIP and a vertical axis YTIP)
after the device has moved to a second position and orientation for the device at a second time that is after the first time; ([0032] the setpoint processor 132 defines the reference vector YSP indicating the setpoint so that it points in the same direction as the YTIP axis of the tip's camera view at the time of such operator selection input.)
specifying a second reference frame from accessed values for the device frame at the second position and orientation for the device; and  3Application No. 15/766,780Docket No.: 9840/017002; ISRG06271US (Fig. 8)
controlling the roll-angle offset with respect to the second reference frame at a third time that is after the second time.  ([0039] As the distal tip 112 moves and orients in various directions, its distal tip reference frame 200, which has orthogonal axes XTIP, YTIP and ZTIP as defined in reference to FIG. 2, moves accordingly. For example, as shown in FIG. 8, a reference vector YSP is shown as being established by the operator when the tip 112 was previously at a tip reference frame position and orientation indicated as 200′ in a fixed reference frame 800. Subsequent movement of the tip 112 resulted in the tip reference frame position and orientation moving as indicated by tip reference frame 200 in the fixed reference frame 800. In 902, the reference vector YSP is then projected onto a plane including the YTIP axis and the ZTIP axis of the tip reference frame, such as shown in FIG. 10, The tip reference frame 200 may be provided in this case from a prior process cycle commanded state of the tip 112 (such as the immediately prior process period as shown in FIG. 5) or it may be provided from information received from the forward kinematics processor 136 that indicates a sensed state of the tip 112. In 903, the roll angle adjustment (ΔφTIPA) is then determined as the angle between the reference vector YSP and its projection Y′SP on the YTIP-ZTIP plane, as also shown in FIG. 10.)
Regarding claim 14, Donhowe teaches A computer-assisted medical system comprising at least one computer to perform operations for computer-implemented modules including: ([0002] method and system for automatically maintaining an operator selected roll orientation at a distal tip of a robotic endoscope while controlling operator commanded movement of the robotic endoscope tip.)
a device-frame module configured to access values for a device frame that corresponds to an orientation of a device, the device frame including a device yaw axis, a device pitch axis, and a device roll axis; ([0029] A distal tip reference frame 200 is defined at the distal tip 112 by a depth axis ZTIP, a horizontal axis XTIP and a vertical axis YTIP)
a reference-frame module configured to specify a reference frame from the accessed values of the device frame at a reference-specifying time, the reference frame corresponding to a reference orientation for the device ([0032] the setpoint processor 132 defines the reference vector YSP indicating the setpoint so that it points in the same direction as the YTIP axis of the tip's camera view at the time of such operator selection input.), and the reference frame including a reference yaw axis, a reference pitch axis, and a reference roll axis; ([0035] the distal tip 112 relative to a fixed Cartesian X, Y, Z reference frame (e.g., fixed frame 800 of FIG. 8))
a pitch-yaw module configured to access values for a pitch-yaw combination that includes at least one rotation about the device yaw axis and at least one rotation about the device pitch axis; and ([0027] The bend actuators 232 actuate bending segments 201-203 of the robotic endoscope 110 so they are each bendable in respective pitch rotations (as illustrated by the dotted line, two-headed arcs α1-α3) and yaw rotations (as illustrated by the dotted line, two-headed arcs (β1-β3).)
a control module configured to control the device from an initial device state by implementing the pitch-yaw combination with a roll-control operation for controlling a roll- angle offset about the device roll axis, the roll-angle offset characterizing an angular difference about the device roll axis between the device frame and a roll-axis- alignment rotation of the reference frame, and the roll-axis-alignment rotation corresponding to a rotation about a combination of the reference yaw axis and the reference pitch axis to align the reference roll axis with the device roll axis.  ([0039] As the distal tip 112 moves and orients in various directions, its distal tip reference frame 200, which has orthogonal axes XTIP, YTIP and ZTIP as defined in reference to FIG. 2, moves accordingly. For example, as shown in FIG. 8, a reference vector YSP is shown as being established by the operator when the tip 112 was previously at a tip reference frame position and orientation indicated as 200′ in a fixed reference frame 800. Subsequent movement of the tip 112 resulted in the tip reference frame position and orientation moving as indicated by tip reference frame 200 in the fixed reference frame 800. In 902, the reference vector YSP is then projected onto a plane including the YTIP axis and the ZTIP axis of the tip reference frame, such as shown in FIG. 10, The tip reference frame 200 may be provided in this case from a prior process cycle commanded state of the tip 112 (such as the immediately prior process period as shown in FIG. 5) or it may be provided from information received from the forward kinematics processor 136 that indicates a sensed state of the tip 112. In 903, the roll angle adjustment (ΔφTIPA) is then determined as the angle between the reference vector YSP and its projection Y′SP on the YTIP-ZTIP plane, as also shown in FIG. 10.)
Regarding claim 15, Donhowe teaches wherein the initial device state corresponds to the reference frame.  ([0032] the setpoint processor 132 defines the reference vector YSP indicating the setpoint so that it points in the same direction as the YTIP axis of the tip's camera view at the time of such operator selection input.)
Regarding claim 16, Donhowe teaches wherein the pitch-yaw combination includes a sequence of rotations including the at least one rotation about the device yaw axis and the at least one rotation about the device pitch axis.  ([0027] The bend actuators 232 actuate bending segments 201-203 of the robotic endoscope 110 so they are each bendable in respective pitch rotations (as illustrated by the dotted line, two-headed arcs α1-α3) and yaw rotations (as illustrated by the dotted line, two-headed arcs (β1-β3).)
Regarding claim 18, Donhowe teaches wherein controlling the roll-angle offset includes rotating the device about the device roll axis to maintain a specified roll-angle offset.  ([0039] As the distal tip 112 moves and orients in various directions, its distal tip reference frame 200, which has orthogonal axes XTIP, YTIP and ZTIP as defined in reference to FIG. 2, moves accordingly. For example, as shown in FIG. 8, a reference vector YSP is shown as being established by the operator when the tip 112 was previously at a tip reference frame position and orientation indicated as 200′ in a fixed reference frame 800. Subsequent movement of the tip 112 resulted in the tip reference frame position and orientation moving as indicated by tip reference frame 200 in the fixed reference frame 800. In 902, the reference vector YSP is then projected onto a plane including the YTIP axis and the ZTIP axis of the tip reference frame, such as shown in FIG. 10, The tip reference frame 200 may be provided in this case from a prior process cycle commanded state of the tip 112 (such as the immediately prior process period as shown in FIG. 5) or it may be provided from information received from the forward kinematics processor 136 that indicates a sensed state of the tip 112. In 903, the roll angle adjustment (ΔφTIPA) is then determined as the angle between the reference vector YSP and its projection Y′SP on the YTIP-ZTIP plane, as also shown in FIG. 10.)
Regarding claim 19, Donhowe teaches wherein controlling the roll-angle offset includes rotating the device about the device roll axis by an amount corresponding to a difference between a measured roll-angle offset at a given time and a specified roll-angle offset.  ([0041] In 705, since the roll angular adjustment has been determined to be less than the threshold value, then the method modifies the current commanded roll velocity (φTIPC) to zero and in 706, it modifies, if necessary, the current commanded roll position, i.e., φTIPC (t), to its immediately prior process cycle commanded roll position, i.e., φTIPC (t−1), so that the current roll orientation at the distal tip 112 would be maintained.)
Regarding claim 20, Donhowe teaches wherein controlling the roll-angle offset includes rotating the device about the device roll axis by an amount based on a comparison between a measured roll- angle offset at a given time and a specified roll-angle offset.   ([0042] in 707, when the roll angular adjustment has been determined to be equal to or more than the threshold value, then the method modifies the current commanded roll angular velocity (φTIPC) to a value that is either a function of the roll angular adjustment or to a constant value, depending upon the selected embodiment of the present invention, and in 708, it modifies the current commanded roll position, i.e., φTIPC (t), so as to be consistent with the modified current commanded roll velocity (φTIPC))
Regarding claim 21, Donhowe teaches wherein: 
a difference between the device frame and the reference frame includes a yaw-angle offset relative to the reference yaw axis and a pitch-angle offset relative to the reference pitch axis; and ([0030] in FIG. 3, when the distal tip 112 is bent in one direction 301 or another direction 302, its horizontal orientation 300 (as defined by the XTIP-ZTIP plane) may change with respect to its surroundings. As previously explained, such changes in horizontal orientation relative to the surroundings may disorient the operator as the operator views the area from images that are captured by the distal tip camera and displayed on the display screen 160.)
the roll-axis-alignment rotation corresponds to a rotation for the yaw-angle offset about the reference yaw axis, a rotation for the pitch-angle offset about the reference pitch axis, and no rotation about the reference roll axis.  ([0030]  To prevent such disorientation, ideally, as shown in FIG. 4, when the distal tip 112 is bent in any direction, its horizontal orientation 300 remains the same with respect to its surroundings)
Regarding claim 22, Donhowe teaches the control module is further configured to perform operations comprising: 
specifying a remote center of motion (RCM) at a given location of the device, the RCM corresponding to an origin of the device frame; and (Fig. 8 element 112)
maintaining the RCM at a given location in the reference frame while implementing the pitch- yaw combination with the roll-control operation.  (Fig. 8 element 112 and 112’)
Regarding claim 25, Donhowe teaches wherein the roll-angle offset is controlled independently of control for pitch about the device pitch axis and yaw about the device yaw axis.   ([0039] As the distal tip 112 moves and orients in various directions, its distal tip reference frame 200, which has orthogonal axes XTIP, YTIP and ZTIP as defined in reference to FIG. 2, moves accordingly. For example, as shown in FIG. 8, a reference vector YSP is shown as being established by the operator when the tip 112 was previously at a tip reference frame position and orientation indicated as 200′ in a fixed reference frame 800. Subsequent movement of the tip 112 resulted in the tip reference frame position and orientation moving as indicated by tip reference frame 200 in the fixed reference frame 800. In 902, the reference vector YSP is then projected onto a plane including the YTIP axis and the ZTIP axis of the tip reference frame, such as shown in FIG. 10, The tip reference frame 200 may be provided in this case from a prior process cycle commanded state of the tip 112 (such as the immediately prior process period as shown in FIG. 5) or it may be provided from information received from the forward kinematics processor 136 that indicates a sensed state of the tip 112. In 903, the roll angle adjustment (ΔφTIPA) is then determined as the angle between the reference vector YSP and its projection Y′SP on the YTIP-ZTIP plane, as also shown in FIG. 10.)
Regarding claim 26, Donhowe teaches wherein the reference frame is a first reference frame that corresponds to a first position and orientation for the device, and the control module is further configured to perform operations comprising: ([0035] the distal tip 112 relative to a fixed Cartesian X, Y, Z reference frame (e.g., fixed frame 800 of FIG. 8))
disengaging the control of the roll-angle offset with respect to the first reference frame at a first time; ([0029] A distal tip reference frame 200 is defined at the distal tip 112 by a depth axis ZTIP, a horizontal axis XTIP and a vertical axis YTIP)
accessing values for the device frame at a second position and orientation for the device at a second time that is after the first time; ([0032] the setpoint processor 132 defines the reference vector YSP indicating the setpoint so that it points in the same direction as the YTIP axis of the tip's camera view at the time of such operator selection input.)
specifying a second reference frame from the accessed values for the device frame at the second position and orientation for the device; and 3Application No. 15/766,780Docket No.: 9840/017002; ISRG06271US (Fig. 8)
controlling the roll-angle offset with respect to the second reference frame at a third time that is after the second time.  ([0039] As the distal tip 112 moves and orients in various directions, its distal tip reference frame 200, which has orthogonal axes XTIP, YTIP and ZTIP as defined in reference to FIG. 2, moves accordingly. For example, as shown in FIG. 8, a reference vector YSP is shown as being established by the operator when the tip 112 was previously at a tip reference frame position and orientation indicated as 200′ in a fixed reference frame 800. Subsequent movement of the tip 112 resulted in the tip reference frame position and orientation moving as indicated by tip reference frame 200 in the fixed reference frame 800. In 902, the reference vector YSP is then projected onto a plane including the YTIP axis and the ZTIP axis of the tip reference frame, such as shown in FIG. 10, The tip reference frame 200 may be provided in this case from a prior process cycle commanded state of the tip 112 (such as the immediately prior process period as shown in FIG. 5) or it may be provided from information received from the forward kinematics processor 136 that indicates a sensed state of the tip 112. In 903, the roll angle adjustment (ΔφTIPA) is then determined as the angle between the reference vector YSP and its projection Y′SP on the YTIP-ZTIP plane, as also shown in FIG. 10.)
Regarding claim 27, Donhowe teaches A computer-readable medium that stores a computer program for controlling roll for a device in a computer-assisted medical system, the computer program including computer-program instructions that, when executed by at least one computer, cause the at least one computer to perform operations comprising: ([0002] method and system for automatically maintaining an operator selected roll orientation at a distal tip of a robotic endoscope while controlling operator commanded movement of the robotic endoscope tip.[0025] a medical robotic system 100 including a robotic endoscope 110, a plurality of fiber optic cables 120 inserted in the endoscope 110, a control processor 130 with memory 135)
accessing values for a device frame that corresponds to an orientation of the device, the device frame including a device yaw axis, a device pitch axis, and a device roll axis; ([0029] A distal tip reference frame 200 is defined at the distal tip 112 by a depth axis ZTIP, a horizontal axis XTIP and a vertical axis YTIP)
specifying a reference frame from the accessed values of the device frame at a reference- specifying time, the reference frame corresponding to a reference orientation for the device ([0032] the setpoint processor 132 defines the reference vector YSP indicating the setpoint so that it points in the same direction as the YTIP axis of the tip's camera view at the time of such operator selection input.), and the reference frame including a reference yaw axis, a reference pitch axis, and a reference roll axis;  ([0035] the distal tip 112 relative to a fixed Cartesian X, Y, Z reference frame (e.g., fixed frame 800 of FIG. 8))6Application No. 15/766,780Docket No.: 9840/017002; ISRG06271US 
accessing values for a pitch-yaw combination that includes at least one rotation about the device yaw axis and at least one rotation about the device pitch axis; and ([0027] The bend actuators 232 actuate bending segments 201-203 of the robotic endoscope 110 so they are each bendable in respective pitch rotations (as illustrated by the dotted line, two-headed arcs α1-α3) and yaw rotations (as illustrated by the dotted line, two-headed arcs (β1-β3).)
controlling the device from an initial device state by implementing the pitch-yaw combination with a roll-control operation for controlling a roll-angle offset about the device roll axis, the roll-angle offset characterizing an angular difference about the device roll axis between the device frame and a roll-axis-alignment rotation of the reference frame, and the roll-axis-alignment rotation corresponding to a rotation about a combination of the reference yaw axis and the reference pitch axis to align the reference roll axis with the device roll axis.   ([0039] As the distal tip 112 moves and orients in various directions, its distal tip reference frame 200, which has orthogonal axes XTIP, YTIP and ZTIP as defined in reference to FIG. 2, moves accordingly. For example, as shown in FIG. 8, a reference vector YSP is shown as being established by the operator when the tip 112 was previously at a tip reference frame position and orientation indicated as 200′ in a fixed reference frame 800. Subsequent movement of the tip 112 resulted in the tip reference frame position and orientation moving as indicated by tip reference frame 200 in the fixed reference frame 800. In 902, the reference vector YSP is then projected onto a plane including the YTIP axis and the ZTIP axis of the tip reference frame, such as shown in FIG. 10, The tip reference frame 200 may be provided in this case from a prior process cycle commanded state of the tip 112 (such as the immediately prior process period as shown in FIG. 5) or it may be provided from information received from the forward kinematics processor 136 that indicates a sensed state of the tip 112. In 903, the roll angle adjustment (ΔφTIPA) is then determined as the angle between the reference vector YSP and its projection Y′SP on the YTIP-ZTIP plane, as also shown in FIG. 10.)
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 4, 17, 40 are rejected under 35 U.S.C. 103 as being unpatentable over Donhowe (US 20140200407 A1) in view of Nowlin (US 20020128552 A1) 
Regarding claim 4, Donhowe does not expressly disclose but Nowlin discloses wherein the values for the pitch-yaw combination are accessed from a teleoperated input component of the computer-assisted medical system.  ([0060] FIG. 2 of the drawings, the control station of a minimally invasive telesurgical system in accordance with the invention is generally indicated by reference numeral 200. The control station 200 includes a viewer or display 202 where an image of a surgical site is displayed in use. A support 204 is provided on which an operator, typically a surgeon, can rest his or her forearms while gripping two master controls (FIGS. 3A and 3B), one in each hand. The master controls are positioned in a space 206 inwardly beyond the support 204. When using control station 200, the surgeon typically sits in a chair in front of the control station 200, positions her eyes in front of the viewer 202, and grips the master controls, one in each hand, while resting her forearms on the support 204.)
In this way, the system of Nowlin includes devices, systems, and methods which allow one or more of the components of a telesurgical robotic system to be selectively and independently repositioned. Like Donhowe, Nowlin is concerned with surgical systems.
Therefore, from these teachings of Donhowe and Nowlin, one of ordinary skill in the art at the time the invention was made would have found it obvious to apply the teachings of Nowlin to the system of Donhowe since doing so would enhance the system by enhancing the overall control over the surgical instruments and safety of the surgical procedure, while avoiding excessive complexity and redundancy in the robotic system.
Regarding claim 17, Donhowe does not expressly disclose but Nowlin discloses wherein the values for the pitch-yaw combination are accessed from a teleoperated input component of the computer-assisted medical system.  ([0060] FIG. 2 of the drawings, the control station of a minimally invasive telesurgical system in accordance with the invention is generally indicated by reference numeral 200. The control station 200 includes a viewer or display 202 where an image of a surgical site is displayed in use. A support 204 is provided on which an operator, typically a surgeon, can rest his or her forearms while gripping two master controls (FIGS. 3A and 3B), one in each hand. The master controls are positioned in a space 206 inwardly beyond the support 204. When using control station 200, the surgeon typically sits in a chair in front of the control station 200, positions her eyes in front of the viewer 202, and grips the master controls, one in each hand, while resting her forearms on the support 204.)
In this way, the system of Nowlin includes devices, systems, and methods which allow one or more of the components of a telesurgical robotic system to be selectively and independently repositioned. Like Donhowe, Nowlin is concerned with surgical systems.
Therefore, from these teachings of Donhowe and Nowlin, one of ordinary skill in the art at the time the invention was made would have found it obvious to apply the teachings of Nowlin to the system of Donhowe since doing so would enhance the system by enhancing the overall control over the surgical instruments and safety of the surgical procedure, while avoiding excessive complexity and redundancy in the robotic system.
Regarding claim 40, Donhowe teaches wherein the operations further comprise: specifying a remote center of motion (RCM) at a given location of the device, the RCM corresponding to an origin of the device frame; and (Fig. 8 element 112)
maintaining the RCM at a given location in the reference frame while implementing the pitch- yaw combination with the roll-control operation (Fig. 8 element 112 and 112’), wherein the initial device state corresponds to the reference frame ([0032] the setpoint processor 132 defines the reference vector YSP indicating the setpoint so that it points in the same direction as the YTIP axis of the tip's camera view at the time of such operator selection input.), and wherein the pitch-yaw combination includes a sequence of rotations including the at least one rotation about the device yaw axis and the at least one rotation about the device pitch axis.  ([0027] The bend actuators 232 actuate bending segments 201-203 of the robotic endoscope 110 so they are each bendable in respective pitch rotations (as illustrated by the dotted line, two-headed arcs α1-α3) and yaw rotations (as illustrated by the dotted line, two-headed arcs (β1-β3).)
Donhowe does not expressly disclose but Nowlin discloses wherein the values for the pitch-yaw combination are accessed from a teleoperated input component of the computer- assisted medical system ([0060] FIG. 2 of the drawings, the control station of a minimally invasive telesurgical system in accordance with the invention is generally indicated by reference numeral 200. The control station 200 includes a viewer or display 202 where an image of a surgical site is displayed in use. A support 204 is provided on which an operator, typically a surgeon, can rest his or her forearms while gripping two master controls (FIGS. 3A and 3B), one in each hand. The master controls are positioned in a space 206 inwardly beyond the support 204. When using control station 200, the surgeon typically sits in a chair in front of the control station 200, positions her eyes in front of the viewer 202, and grips the master controls, one in each hand, while resting her forearms on the support 204.)
In this way, the system of Nowlin includes devices, systems, and methods which allow one or more of the components of a telesurgical robotic system to be selectively and independently repositioned. Like Donhowe, Nowlin is concerned with surgical systems.
Therefore, from these teachings of Donhowe and Nowlin, one of ordinary skill in the art at the time the invention was made would have found it obvious to apply the teachings of Nowlin to the system of Donhowe since doing so would enhance the system by enhancing the overall control over the surgical instruments and safety of the surgical procedure, while avoiding excessive complexity and redundancy in the robotic system.
Claim 24 is rejected under 35 U.S.C. 103 as being unpatentable over Donhowe (US 20140200407 A1) in view of Diolaiti (US 20140277738 A1) 
Regarding claim 24, Donhowe does not expressly disclose but Diolaiti discloses wherein the device is a medical device that includes a spar for mounting a medical tool, the spar having a long axis that corresponds to the device roll axis.  ([0031]  the robotic arm assembly 130 includes a setup arm and an entry guide manipulator. The setup arm is used to position the entry guide 200 at the entry aperture 150 so that it properly enters the entry aperture 150. The entry guide manipulator is then used to robotically insert and retract the entry guide 200 into and out of the entry aperture 150. It may also be used to robotically pivot the entry guide 200 in pitch, roll and yaw about a pivot point located at the entry aperture 150. An example of such an entry guide manipulator is the entry guide manipulator 202 of FIG. 2 and an example of the four degrees-of-freedom movement that it manipulates the entry guide 200 with is shown in FIG. 5.)
In this way, the system of Diolaiti includes control of a medical robotic system manipulator about kinematic singularities. Like Donhowe, Diolaiti is concerned with surgical systems.
Therefore, from these teachings of Donhowe and Diolaiti, one of ordinary skill in the art at the time the invention was made would have found it obvious to apply the teachings of Diolaiti to the system of Donhowe since doing so would enhance the system by positioning and/or orienting a medical device using a manipulator without losing good control of the manipulator when encountering a singularity in its operation.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARAH TRAN whose telephone number is (313)446-6642. The examiner can normally be reached 7:30am-4:30pm M-Th.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Khoi Tran can be reached on (571) 272-6919. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/S.A.T./Examiner, Art Unit 3664                                                                                                                                                                                                        

/KHOI H TRAN/               Supervisory Patent Examiner, Art Unit 3664